Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 11/16/2020.
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.
Regarding claim 1, the applicants argue that “while granting a token provides access to restricted pages, providing the token is not equivalent to establishing a protected communication channel”.  The examiner respectfully disagrees.  The claim language merely requires a way for the trusted program to make a hypercall to the hypervisor in a manner which provides confidentiality to the hypercall address.  The token is the protected communication channel.  It allows the OS to make hypercalls to an address while providing confidentiality to the actual hypercall address.  The claim requires nothing more than a confidential channel for making hypercalls that protects the confidentiality of the hypercall address. The teachings of Pratt meet this very broad limitation.  As such, the examiner does not find the argument persuasive.
Further regarding claim 1, the applicants argue that “in order to provide such a communication channel, it is necessary that only the trusted program can make a call for code of the hypervisor (a hypercall)”.  The examiner points out that this limitation is not claimed and as such the argument is moot and unpersuasive.
Regarding claim 3, the applicants allege that the combination of Pratt, Zimberoff, and Alladi do not meet the limitations of claim 3 because Alladi alone “does not disclose anything 
Because the applicants’ arguments and allegations have not been found persuasive, the examiner has maintained the rejections presented below.
All objections and rejections not set forth below have been withdrawn.
Claims 1-5, 7-12, 14-18, and 20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US Patent Number 9,021,476) and further in view of Zimberoff et al. (US Patent Application Publication Number 2013/0061337) hereinafter referred to as Zimberoff.
Regarding claim 1, while Pratt disclosed a method for protecting memory pages using a hypervisor, the method comprising: in response to receiving a hypercall from a trusted program, detecting, by the hypervisor executing on a computing device, a token associated with the trusted program (Pratt Col. 4 Line 40—Col. 5 Line 5); checking the token associated with the trusted program to determine trustworthiness of the trusted program (Pratt Col. 4 Line 40—Col. 5 Line 5); creating, by the hypervisor, a memory page comprising a safe hypercall address of the hypervisor (Pratt Col. 4 Line 40—Col. 5 Line 5); transmitting addresses of the memory page from the hypervisor to the trusted program (Pratt Col. 4 Line 40—Col. 5 Line 5); establishing a protected communication channel between the trusted program and the hypervisor such that the trusted program is configured to make a hypercall call for a code of the hypervisor via the protected communication channel to ensure a confidentiality of the hypervisor call address by which the code is invoked (Pratt Col. 4 Line 40—Col. 5 Line 24 wherein the tokens ensure the confidentiality of the call address); and allowing, by the hypervisor, execution of the hypercall by the trusted program accessing the safe hypercall address found at the addresses of the memory page (Pratt Col. 5 Line 62 – Col. 6 Line 11), but did not explicitly teach that the check was against a saved token of the hypervisor, or that the check detected whether the token matches the saved token.

It would have been obvious to the person having ordinary skill in the art before the effective filing date to have employed the teachings of Zimberoff in the hypervisor token system of Pratt by keeping a list of valid tokens and looking up the tokens in the list to ensure their validity.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for the generically taught token validation of Pratt.
Regarding claim 2, Pratt and Zimberoff taught that the saved token of the hypervisor is configured to be generated by the hypervisor in response to receiving a first hypercall from the trusted program (Pratt Col. 4 Line 40—Col. 5 Line 5).
Regarding claim 4, while Pratt and Zimberoff did not explicitly teach performing the checksums verification for data stored in the plurality of memory pages comprises periodically calculating checksums and comparing them with a previously saved value to detect a change in the trusted program, periodic reverification of integrity was common in the art at the time of application.  Therefore, it would have been obvious to the person having ordinary skill in the art before the effective filing date to have done so in the system of Pratt and Zimberoff.  This would have been obvious because the person having ordinary skill in the art would have been motivated to ensure that memory had not been illicitly modified.
Regarding claim 5, Pratt and Zimberoff taught in response to detecting the change in the trusted program, restoring the trusted program by the hypervisor via reloading the trusted 
Regarding claim 7, Pratt and Zimberoff taught configuring the trusted program to organize virtual memory pages of an operating system of the computing device (Pratt Col. 4 Line 40—Col. 5 Line 5); and configuring the hypervisor to verify the virtual memory pages of the operating system (Pratt Col. 6 Line 49 – Col. 7 Line 34).

Claim 3 as rejected under 35 U.S.C. 103 as being unpatentable over Pratt and Zimberoff, and further in view of Alladi et al. (US Patent Application Publication Number 2012/0084381) hereinafter referred to as Alladi.
Regarding claim 3, while Pratt and Zimberoff taught generating by the hypervisor a plurality of tokens (Pratt Col. 4 Line 40—Col. 5 Line 5), they did not explicitly teach that each token uniquely corresponding to an operating system present in the computing device.
Alladi teaches that access tokens should be generated for each guest operating system to encapsulate access privileges, and that the token can be checked when access is requested (Alladi Paragraph 0085).
Furthermore, it was well known in the art at the time of application for access tokens to be randomly generated.
It would have been obvious to the person having ordinary skill in the art at the time of application to have employed the teachings of Alladi, as well as the common knowledge in the art at the time of application, in the system of Pratt and Zimberoff by generating random tokens .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,162,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are essentially anticipated by the patent claims.
Claims 1-5, 7-12, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 13, 14, 20, and 21 of U.S. Patent No. 9,536,088. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are essentially anticipated by the patent claims.  The differences have been shown above to be known and obvious.



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T HENNING/Primary Examiner, Art Unit 2491